Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 13, 26, or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 13 and 26, Sandhu (US PGPub 2018/0206563), the closest prior art, discloses a device for the controlled assistance of the grip (see Fig. 1 and paragraph 8) comprising a first element wearable on a hand (Fig. 1, glove 114) and a second element (Fig. 1, magnet 102) comprising a ferromagnetic core (see paragraph 53, “magnetic member 102 may be an electromagnet. […] The electromagnet may include a ferromagnetic core”) and an excitation coil comprises electrical conductors wrapped around said core (see paragraph 53, “magnetic member 102 may be an electromagnet. […] The electromagnet may include a ferromagnetic core with the wire wrapped around it), the device further comprising a power supply unit connected to said excitation coil for providing a supply voltage at the terminals of the excitation coil (see paragraph 53, “a battery may be included to power the electromagnet”). Sandhu does not teach or suggest the “second element electrically connected to the first element” and “wherein the second element comprises a ferromagnetic core whose opposite poles are connected to a pair of ferromagnetic plates inserted in the first element”, and it would not have been obvious to modify Sandhu with such a feature. 
Sandhu teaches that the electromagnet itself is placed with the main body of the glove and it would not have been obvious to add additional ferromagnetic plates, place them in the glove, connect them to the electromagnet, and place the electromagnet in a different part of the system. The electromagnet of Sandhu is sufficient to serve the intended purpose of distributing the load of a barbell or bar and adding additional elements would complicate the system and create unnecessary additional magnetic fields. Further, the electromagnet of Sandhu is connected to a transfer member that transfers the force to the cuff portion of the glove and it would not have been obvious to connect another element. 
Accordingly, claims 13, 26 and dependents therein patentably define over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benecki et al. (US 5,715,539) which discloses a glove with flexible, permanent magnets to improve a user’s grip; Lopez et al. (US 5,720,046) which discloses a glove with magnets for the purpose of producing magnetic healing effects; Yamazaki (US PGPub 2013/0090581) which discloses therapeutic massage gloves that produce vibrations with electromagnetic motors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 3785  

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799